Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claims 9, 21, and 27 recite “a humidity control element comprising a frozen fluid.” The examiner notes that a frozen fluid is a solid and might technically encompass materials at room temperature or greater. The applicant’s specification recites “the humidity control element 710 may, in some instances, comprise a frozen fluid (e.g., an ice pack or the like) configured to induce a localized cold region (e.g., relative to the temperature within the interior of the housing)” For the purpose of examination, “a humidity control element comprising a frozen fluid” will be interpreted as a fluid which would normally be liquid at ambient temperature but has been cooled to become solidified and colder than ambient, such that water vapor would condense thereon. No action is necessary on the applicant’s part unless there is disagreement on this interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11, 33, 35-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler (US 4922626 A), hereinafter Fiddler, in view of Birgen (US 20150329265 A1), hereinafter Birgen, in view of Ushida (JP 2002106889 A), hereinafter Ushida, and further in view of Shirali (US 20160195287 A1), hereinafter Shirali.

Regarding claims 9, 33, 35-37, and 42, Fiddler discloses a food transportation system (“The present invention relates to a container, specifically for the delivery of pizza, and to a related method” column 1, line 5) comprising: 
a food storage housing defining an interior configured to house one or more food items (“a container 10 for holding pizza” column 2, line 43), the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“the blower 36 causes air to flow along the duct 28, towards the front wall 20, through the opening 32 and into the passage formed by the interior front wall 20 of tray 12 and the exterior of front wall 94 of pizza box B, thence into the pizza box B, leaving the pizza box B through the opening 92, and re-entering the passage 28” column 4, line 2); and 
a humidity control element secured within the closed circuit air flow path and configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“dessicant cartridge 50, which serves to remove moisture from the air stream flowing in the duct 28” column 3, line 35); and
one or more fans attached to the interior of the food storage housing configured, in operation, to be in fluid communication with one or more food items housed by the food storage housing and further configured to cause moisture-laden air to circulate in the closed circuit air flow path (“To effect circulation of air between the duct 28 and the compartment 30, there is provided a blower 36 driven by an electric motor 38” column 3, line 7).

    PNG
    media_image1.png
    488
    565
    media_image1.png
    Greyscale

Fiddler does not disclose: 
wherein the humidity control element comprises a removable and replaceable ice pack; 
one or more humidity sensors configured to generate at least one signal indicative of the relative humidity within the food storage housing; 
a proportional-integral-derivative (PID) controller operably connected to the one or more fans and the one or more humidity sensors and configured to: 
receive the at least one signal from the one or more humidity sensors; 
compare the signal with one or more humidity criteria; 
modify the operation of the one or more fans to increase the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that satisfies the one or more humidity criteria; 
one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans;
wherein the PID controller is further configured to modify the operation of the one or more fans to decrease the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria;
wherein the PID controller is further configured to modify the operation of the one or more fans to halt the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria; or
wherein the PID controller is further configured to iteratively modify the operation of the one or more fans in response to iterative comparison between the signal generated by the one or more humidity sensors and the one or more humidity criteria.

However, Birgen teaches wherein the humidity control element comprises a removable and replaceable ice pack (“The condensed moisture is then captured by an absorbent element placed adjacent to the cold spot and between the cold spot and the stored food so that condensed moisture extracted from the air inside the food container is trapped and the food does not become soggy before consumption” paragraph [0007] and “The cold spot is preferably achieved by a properly chosen frozen substance such as an ice cube or a frozen gel packet” abstract).

    PNG
    media_image2.png
    277
    542
    media_image2.png
    Greyscale

Fiddler discloses everything except for the claimed type of humidity control element. Birgen teaches the claimed humidity control element. The substitution of one known element (The desiccant of Fiddler) for another (The ice or frozen gel pack of Birgen) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of ice or frozen gel pack taught in Birgen would have yielded predictable results, namely, the removal of moisture from the air (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Fiddler, as modified by Birgen, does not disclose: 
one or more humidity sensors configured to generate at least one signal indicative of the relative humidity within the food storage housing; 
a proportional-integral-derivative (PID) controller operably connected to the one or more fans and the one or more humidity sensors and configured to: 
receive the at least one signal from the one or more humidity sensors; 
compare the signal with one or more humidity criteria; 
modify the operation of the one or more fans to increase the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that satisfies the one or more humidity criteria;
one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans;
wherein the PID controller is further configured to modify the operation of the one or more fans to decrease the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria;
wherein the PID controller is further configured to modify the operation of the one or more fans to halt the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria; or
wherein the PID controller is further configured to iteratively modify the operation of the one or more fans in response to iterative comparison between the signal generated by the one or more humidity sensors and the one or more humidity criteria.

However, Ushida teaches:
one or more humidity sensors configured to generate at least one signal indicative of the relative humidity (“humidity sensor 500” paragraph [0034] of the translation) within the food storage housing (“The present invention is a field of dehumidifying treatment technology capable of automatically dehumidifying the inside of a closed cabinet to store cameras, electronic parts, precision instruments, foods, chemicals, etc.” paragraph [0001]); 
a controller operably connected to the one or more fans and the one or more humidity sensors (“The control means 400 includes a control circuit including a microcomputer means, and sequentially turns ON / OFF of energization of the heating element 103 and ON / OFF of energization of the fan 108 at a required time difference. The fan 108 can be driven at high speed, medium speed, or low speed by the humidity information of the humidity sensor 500, and the air volume and speed can be controlled” paragraph [0041]) and configured to: 
receive the at least one signal from the one or more humidity sensors (“sensor 500 detects that the inside of the refrigerator is highly humid” paragraph [0051]); 
compare the signal with one or more humidity criteria (“sensor 500 detects that the inside of the refrigerator is highly humid” paragraph [0051]. The determination of “highly humid” requires a comparison); 
modify the operation of the one or more fans to increase the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that satisfies the one or more humidity criteria (“sensor 500 detects that the inside of the refrigerator is highly humid, and therefore, based on the humidity information, the first and second speed change means 910 and 920 use the fan 108. The 208 is driven at a high speed (see FIG. 7, HI), and air having a large air volume and a low humidity is supplied to the inside of the refrigerator to dehumidify the inside of the refrigerator at a high speed” paragraph [0051]);
wherein the controller is further configured to modify the operation of the one or more fans to decrease the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria (“When the value is + 20% to + 5% RH, the fan 108 is switched to medium speed MI, and when the value is + 5% RH or less, the fan 108 is switched to low speed LO” paragraph [0055]);
wherein the controller is further configured to modify the operation of the one or more fans to halt the airflow within the food storage housing in an instance in which the at least one signal is indicative of a relative humidity within the food storage housing that fails to satisfy the one or more humidity criteria (“when the humidity in the refrigerator 1 becomes 30% or less, which is the set value, and the rate of decrease reaches －2.5%, all the control means 400 are sequentially cleared in advance, and the first The upper and lower shutters 141, 142, 241 and 242 of the second dehumidifying units 100 and 200 are operated to close the inner chamber openings 112, 122, 212 and 222 to reduce the dehumidifying effect” paragraph [0058]); and
wherein the controller is further configured to iteratively modify the operation of the one or more fans in response to iterative comparison between the signal generated by the one or more humidity sensors and the one or more humidity criteria (Figure 7 shows relative humidity over time and iteration of the dehumidification).

    PNG
    media_image3.png
    471
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    602
    766
    media_image4.png
    Greyscale

In view of Ushida’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the control system as taught in Ushida in the food transportation system disclosed by Fiddler.
One would have been motivated to include the control system of Ushida because Ushida states that this feature allows dehumidification “at a high speed.” Therefore, including sensors and a controller in Fiddler will expedite dehumidification in Fiddler.

Fiddler, as modified by Birgen and Ushida, does not disclose:
a proportional-integral-derivative (PID) controller; or
one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans.

However, Shirali teaches:
a proportional-integral-derivative (PID) controller (“The cabinet air temperature is regulated with air temp sensor 702, air heater 706 and air fan 708. The air temp regulation is obvious to those skilled in the art, and consists simply of regulating the air temperature to the programmed set point. This may be a simple thermostatic (on/off) control with hysteresis, or may be a more sophisticated PID (proportional/integral/derivative) control algorithm” paragraph [0064]); and
one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans (“In S1716, controller 121 may selectively control air fan 708, such that the airflow rate in holding cabinet 100 is selectively changed based on a result of the comparisons performed in S1712. For example, when it is determined in S1712 that the measured temperature is greater than the temperature value (or the upper limit of the temperature range, when ranges are provided) corresponding to the selected set point or that the measured airflow rate is less than the airflow rate (or the lower limit of the airflow rate range, when ranges are provided) corresponding to the selected set point, controller 121 may activate air fan 708 or increase the speed of air fan 708 in proportion to the deviation of the measured values from the values (or range limits) corresponding to the set point value. Conversely, for example, when it is determined in S1712 that the measured temperature is less than or equal to the temperature value (or the lower limit of the temperature range, when ranges are provided) corresponding to the selected set point or that the measured airflow rate is greater than the airflow rate (or the upper limit of the airflow rate range, when ranges are provided) corresponding to the selected set point, controller 121 may deactivate air fan 708 or decrease the speed of air fan 708 in proportion to the deviation of the measured values from the values (or range limits) corresponding to the set point value” paragraph [0115]).

    PNG
    media_image5.png
    720
    444
    media_image5.png
    Greyscale

In view of Shirali’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a proportional-integral-derivative (PID) controller; and
one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans as is taught in Shirali, in the food transportation system as presently modified.
One would have been motivated to include a proportional-integral-derivative (PID) controller because Shirali states that PID is a more sophisticated control algorithm. Therefore, inclusion of PID control will improve control capability.
One would have been motivated to include one or more temperature sensors configured to generate a signal indicative of a temperature within the food storage housing, wherein the one or more temperature sensors are operably connected to the PID controller for further controlling the operation of the one or more fans because additional sensors provide additional control criteria for a more thoroughly controlled environment resulting in a higher quality and more consistent product.

Regarding claims 10 and 11, Fiddler, as modified by Birgen, Ushida, and Shirali, discloses the food transportation system according to Claim 9. 

Bergen further teaches:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element (“a piece of paper towel 323, as an absorbent material, is coupled to a bottom of the cold substance holder 322 and the interior surface of the lid 320 by a band-aid-like, water resistant, and vapor permeable film 325, working as a drip member of the embodiment” paragraph [0036]); and
wherein the condensation collector is configured to house the humidity control element therein (Figure 3C).

In view of Birgen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system disclosed by Fiddler.
One would have been motivated to include:
a condensation collector configured to receive fluid condensed from the moisture-laden air by the humidity control element; and
wherein the condensation collector is configured to house the humidity control element therein as is taught in Birgen, in the food transportation system because Birgen states “The condensed moisture is then captured by an absorbent element placed below” (abstract). Therefore, including the collector will capture the moisture that is collected, preventing it from returning to the food.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ushida, in view of Shirali, and further in view of Smith (US 20150297029 A1), hereinafter Smith.

Regarding claim 19, Fiddler, as modified by Birgen, Ushida, and Shirali, discloses the food transportation system according to Claim 9, further comprising a heating elements positioned within interior of the housing (“Also provided in the duct 28 is a heater 70” Element 70 is illustrated as having a plurality of heating coils).

Fiddler, as modified by Birgen, Ushida, and Shirali, does not disclose wherein the heating elements are a plurality of film heating elements.

However, Smith teaches a plurality of film heating elements (“cooking appliances that include one or more thin-film heating elements”).

Fiddler, as modified by Birgen, Ushida, and Shirali, does not disclose the claimed type of heating element. Smith teaches the claimed heating element. The substitution of one known element (The heating element 70 of Fiddler) for another (the film heating elements of Smith) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of film heating elements would have yielded predictable results, namely, electrically produced heat (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ushida, in view of Shirali, in view of Smith, and further in view of Landgrebe (US 5493874 A), hereinafter Landgrebe.

Regarding claim 20, Fiddler, as modified by Birgen, Ushida, Shirali, and Smith, discloses the food transportation system according to Claim 19.

Fiddler, as modified by Birgen, Ushida, Shirali, and Smith, does not disclose a perforated grill configured to enclose the plurality of film heating elements.

However, Landgrebe teaches a perforated grill configured to enclose the heating elements (“two carriers 32 each supporting one heating pack 34... In preferable form, a carrier 32 comprises a folded, perforated sheet 36 of aluminum” column 3, line 28).

    PNG
    media_image6.png
    852
    526
    media_image6.png
    Greyscale

In view of Landgrebe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a perforated grill configured to enclose the heating elements as is taught in Landgrebe, in the food transportation system as presently modified.
One would have been motivated to include a perforated grill configured to enclose the heating elements because aluminum is a good conductor and transmitter of heat. Therefore, including a perforated aluminum enclosure for the heating elements will improve transmission of heat.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ushida, in view of Shirali, and further in view of Hoang (WO 02073110 A1), hereinafter Hoang.

Regarding claim 34, Fiddler, as modified by Birgen, Ushida, and Shirali, discloses the food transportation system according to Claim 10. 

Fiddler, as modified by Birgen, Ushida, and Shirali, does not disclose a plurality of fluid sensors configured to generate a condensation signal indicative of a moisture level condensed from the moisture-laden air by the humidity control element within the condensation collector.

However, Hoang teaches a plurality of fluid sensors configured to generate a condensation signal indicative of a moisture level condensed from the moisture-laden air by the humidity control element within the condensation collector (“The water level sensor 28 includes a low water level detection rod 28a capable of detecting a proper water level in which the condensed water stored in the condensed water tank 27 is slightly higher than that of the connection portion of the drain pipe 27a, a high water level detection rod 28b for detecting a proper water level in which the condensed water is higher than the low water level detection rod 28a and is lower than the connection portion of the discharging pipe 26a, and a condensed water detection rod 28c which is downwardly extended longer than the low water level detection rod 28a and is capable of detecting as to whether the condensed water is stored in the condensed water tank 27” page 9, line 13).

In view of Hoang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of fluid sensors configured to generate a condensation signal indicative of a moisture level condensed from the moisture-laden air by the humidity control element within the condensation collector as is taught in Hoang, in the food transportation system as presently modified.
One would have been motivated to include a plurality of fluid sensors configured to generate a condensation signal indicative of a moisture level condensed from the moisture-laden air by the humidity control element within the condensation collector because Hoang states “Each detection rod is connected with an electronic or electric circuit in such a manner that the signals corresponding to the detection of the condensed water are transferred to a controller (not shown), and the automatic valve 27b installed in the drain pipe 27a is opened and closed based on a signal of each detection rod” (page 9, line 21). Therefore, including the sensors of Hoang will simplify draining of the condensation collector.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ushida, in view of Shirali, and further in view of Pingelton (US 4730100 A), hereinafter Pingelton.

Regarding claims 38-40, Fiddler, as modified by Birgen, Ushida, and Shirali, discloses the food transportation system according to Claim 33. 

Fiddler, as modified by Birgen, Ushida, and Shirali, does not disclose: 
wherein the PID controller is further configured to modify the operation of the one or more fans to increase the airflow within the food storage housing in an instance in which the at least one signal from the one or more temperatures sensors is indicative of a temperature within the food storage housing that fails to satisfy one or more temperature criteria; 
wherein the PID controller is further configured to modify the operation of the one or more fans to decrease the airflow within the food storage housing in an instance in which the at least one signal from the one or more temperatures sensors is indicative of a temperature within the food storage housing that satisfies the one or more temperature criteria; or 
wherein the PID controller is further configured to iteratively modify the operation of the one or more fans in response to iterative comparison between the signal generated by the one or more temperature sensors and the one or more temperature criteria.

However, Pingelton teaches:
wherein the controller is further configured to modify the operation of the one or more fans to increase the airflow within the food storage housing in an instance in which the at least one signal from the one or more temperatures sensors is indicative of a temperature within the food storage housing that fails to satisfy one or more temperature criteria (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature” column 5, line 49); 
wherein the controller is further configured to modify the operation of the one or more fans to decrease the airflow within the food storage housing in an instance in which the at least one signal from the one or more temperatures sensors is indicative of a temperature within the food storage housing that satisfies the one or more temperature criteria (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 57); and
wherein the controller is further configured to iteratively modify the operation of the one or more fans in response to iterative comparison between the signal generated by the one or more temperature sensors and the one or more temperature criteria (The thermostat “monitors” the temperature which means that the comparison is recurring).

In view of Pingelton’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heat control system as is taught in Pingleton, in the food transportation system as presently modified.
One would have been motivated to include the heat control system of Pingelton because Pingelton states “increasing the volume of air circulating to its maximum for quick recovery of the temperature.” Therefore, including the heat control system of Pingelton will allow the heater of Fiddler to bring the transportation system up to the desirable temperature more quickly.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fiddler, in view of Birgen, in view of Ushida, in view of Shirali, and further in view of Shinoda (JP 2001122342 A), hereinafter Shinoda.

Regarding claim 41, Fiddler, as modified by Birgen, Ushida, and Shirali, discloses the food transportation system according to Claim 9, further comprising a plurality of heating elements configured, in operation, to be disposed such that air flow can occur between the humidity control element and the one or more food items (“Also provided in the duct 28 is a heater 70” Element 70 is illustrated as having a plurality of heating coil”).

Fiddler, as modified by Birgen, Ushida, and Shirali, the plurality of heating elements attached to the interior of the food storage housing configured, in operation, to be disposed proximate one or more food items housed by the food storage housing and further positioned to partially segment the interior of the food storage housing.

However, Shinoda teaches the heating element attached to the interior of the food storage housing configured, in operation, to be disposed proximate one or more food items housed by the food storage housing and further positioned to segment the interior of the food storage housing (“The food delivery box (9) is formed of a heat-insulating wall, in which the first heat storage material unit (8) is arranged, and the first food containing the first food (5). The package (7) is arranged on the first heat storage material unit (8). A second heat storage material unit (8) is further disposed thereon, and a second food package (7) containing the food (5) is disposed on the second heat storage material unit (8)” From the translated description of figure 6).

    PNG
    media_image7.png
    441
    460
    media_image7.png
    Greyscale

In view of Shinoda’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heating element attached to the interior of the food storage housing configured, in operation, to be disposed proximate one or more food items housed by the food storage housing and further positioned to segment the interior of the food storage housing as is taught in Shinoda, in the food transportation system disclosed by Fiddler.
One would have been motivated to include the heating element attached to the interior of the food storage housing configured, in operation, to be disposed proximate one or more food items housed by the food storage housing and further positioned to segment the interior of the food storage housing because Shinoda states “according to the present invention, it is easy to increase the number of heat storage material units required to cope with the increase in the number of foods to be delivered, and it is possible to efficiently deliver food with high heat retention” (From the translated description of figure 6). Therefore, including heated partitions will improve the delivered product in the instances where more than one product is delivered. 

The examiner notes that Shinoda does not explicitly teach partially segmenting the food storage housing, However, the examiner notes that Shinoda is modifying Fiddler. Fiddler’s objective is to prevent one or more pizzas from becoming soggy. The air flow path must therefore be present across all of the pizzas. The combination of these references would result in a heated partition that does not fully separate the food storage housing. For instance, the heating element 8 of Shinoda would be between and extend to the edges of the boxes B of Fiddler, thereby continuing to leave an unobstructed space at the front end of 30 as is currently the case in figure 1 of Fiddler. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura (US 5022167 A) 

    PNG
    media_image8.png
    681
    435
    media_image8.png
    Greyscale

Scherck (US 2853997 A) “a flexible, perforated, protective shield presented interiorly of said heating element throughout its extent”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799